IN THE SUPREME COURT OF PENNSYLVANIA
                              MIDDLE DISTRICT


D.E.G.,                                   : No. 768 MAL 2015
                                          :
                  Petitioner              :
                                          : Petition for Allowance of Appeal from
                                          : the Order of the Superior Court
             v.                           :
                                          :
                                          :
R.A.G.,                                   :
                                          :
                  Respondent              :


                                     ORDER



PER CURIAM

      AND NOW, this 1st day of December, 2015, the Petition for Allowance of Appeal

is DENIED.